DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-9 are pending. 



Claim Rejections - 35 USC § 103

Claims 1, 4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oostveen et al. (US 2005/0245639).
 	Regarding claim 1: Oostveen is directed to a curing accelerator for an oxidative polymerization type unsaturated resin, comprising a metal salt (A) that is a fatty acid salt of manganese or iron wherein suitable ligands include carboxylates of aliphatic C6-C18 
	The composition can further comprise an imidazole for the purpose of good distribution of the drier through the coating or resin ([0050] Oostveen). 
	Suitable ligands include 2,2’-bipyridyl, and 1,10-phenanthrolin ([0037] Oostveen).
	While a specific curing accelerator comprising all of (A) (B) and (C) above is not mentioned in a single curing accelerator, it would have been obvious to have selected such a curing accelerator since it is listed among a short list of options and is well within the skill level of one skilled in the art. Therefore, it would have been obvious to one skilled int the art at the time the invention was filed to have selected a curing accelerator within the scope of claim 1. 
	Regarding claim 4: Oostveen is directed to a curing accelerator for an oxidative polymerization type unsaturated resin, comprising a metal salt (A) that is a fatty acid salt of manganese or iron wherein suitable ligands include carboxylates of aliphatic C6-C18 aliphatic carboxylates ([0035] Oostveen) (equivalent to a fatty acid salt of manganese or iron). 
	The composition can further comprise an imidazole for the purpose of good distribution of the drier through the coating or resin ([0050] Oostveen). 
	Suitable ligands include 2,2’-bipyridyl, and 1,10-phenanthrolin ([0037] Oostveen).
Regarding claim 6: An oxidative polymerization unsaturated resin is disclosed. Specifically, the invention is directed to air drying alkyds, wherein unsaturated fatty acids are crosslinked during autoxidation [0001]-[0002]). 
	Regarding claim 7: Oostveen is directed to air drying coatings. 
	Regarding claim 8: A curable resin composition comprising the accelerator of claim 4 and an oxidative polymerization type unsaturated resin is disclosed. 
	Regarding claim 9: Oostveen is directed to air drying coatings.



Response to Arguments

Applicant's arguments filed 2/17/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 4-5 Remarks) Oostveen does not disclose the claimed ligands. 
This argument is not found persuasive since Oostveen clearly discloses ligands of 2,2’-bipyridyl, and 1,10-phenanthrolin ([0037] Oostveen).


This argument is found persuasive and these rejections have been withdrawn. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764